NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 13a0745n.06

                                           No. 12-5137                                 FILED
                                                                                   Aug 12, 2013
                             UNITED STATES COURT OF APPEALS                  DEBORAH S. HUNT, Clerk
                                  FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                            )
                                                     )
       Plaintiff-Appellee,                           )
                                                     )
v.                                                   )        ON APPEAL FROM THE UNITED
                                                     )        STATES DISTRICT COURT FOR
DONNIE JONES,                                        )        THE MIDDLE DISTRICT OF
                                                     )        TENNESSEE
       Defendant-Appellant.                          )
                                                     )
                                                              OPINION



Before: MOORE, SUTTON, and DONALD, Circuit Judges.


       Bernice B. Donald, Circuit Judge. Donnie Jones appeals his convictions and sentences for

conspiracy to manufacture, possess with intent to distribute, and distribute between 5 and 50 grams

of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846; possessing with intent to

distribute methamphetamine, in violation of 21 U.S.C. § 841; and aiding and abetting the

manufacture of methamphetamine, in violation of 21 U.S.C. § 841. Jones raises nine claims on

appeal, including Fourth Amendment claims that the district court erred by denying his motion for

a Franks hearing and his motion to suppress the fruits of a search warrant because of the

government’s reliance on an undercover informant. Jones also claims that his sentence is

procedurally unreasonable because the district court miscalculated it.
No. 12-5137
United States v. Jones

       We conclude that neither a Franks hearing nor suppression were necessary because the

officers independently verified information provided by the informant, giving the magistrate judge

“reasonabl[e] assur[ance] that the informant was credible and the information [was] reliable,” see

United States v. Williams, 224 F.3d 530, 532 (6th Cir. 2000), and enough evidence of repeated

narcotics activity to support a finding of probable cause. We further conclude that the district court

properly applied sentencing enhancements for the drug quantity and firearms. Jones’s other claims

lack merit. We therefore AFFIRM the district court’s judgment and sentence.


                                       I. BACKGROUND


       In the summer of 2009, Deputy Jeff Cessna with the Sheriff’s Department in Putnam County,

Tennessee began working with a confidential informant named Mike Horn (“the CI”) to investigate

suspected drug activity by Donnie Jones and his co-defendant Philip Tabor. Deputy Cessna testified

that he was aware that the CI had a criminal history and a methamphetamine (“meth”) addiction.

The CI told police that he had observed Jones and Tabor manufacturing meth on about fifteen

occasions at Jones’s residence, that Jones manufactured about twenty grams of meth two to three

times per week, and that the men paid around fifteen individuals (also called “smurfs”) to purchase

pseudoephedrine tablets for the manufacturing process.


       Over the next few weeks, at Deputy Cessna’s instruction, the CI conducted five controlled

meth purchases from Jones and two from Tabor. All seven controlled purchases from Jones were

conducted the same way. Police would search the CI and give him pre-recorded currency and a


                                                -2-
No. 12-5137
United States v. Jones

recording device to wear. Deputy Cessna would follow the CI to Jones’s residence and then observe

the trailer house from no more than 100 feet away. During the transactions, Deputy Cessna would

monitor transmissions from the recording device. After the transactions, the CI would meet Deputy

Cessna at a pre-determined location, surrender the purchased meth and the recording device, and

submit to another search of his person and vehicle.


       Through the recording device, police heard Jones say that he was not able to sell the CI as

much as he wanted because he had too many other buyers, that he was going to raise his price from

$125 per gram to $150 per gram, and that he would never dilute his meth with filler materials. The

CI was paid $150-200 for each controlled purchase.


       In August 2009, Drug Enforcement Administration (“DEA”) Special Agent Billy Mundy,

who also had been involved in the investigation, sought a search warrant for Jones’s residence. The

supporting affidavit contained information provided by the CI, including various details of the

manufacturing process he allegedly observed that Agent Mundy knew to be correct methods for

manufacturing meth. The affidavit stated that much of this information had been corroborated by

the audio and video recordings taken during the five controlled purchases made at Jones’s residence

and that officers had confirmed the allegations about “smurfs” by reviewing the state

pseudoephedrine purchase reports for nine of the named individuals. The affidavit also included a

significant amount of general information, based on Agent Mundy’s experience, regarding common

practices among various narcotics traffickers. Finally, it included a list of items that Agent Mundy

believed might be found at the residence, including evidence of residency, items used in meth

                                                 3
No. 12-5137
United States v. Jones

manufacturing, weapons, records of sales, and evidence of unexplained money. On August 19,

2009, a magistrate judge issued the search warrant.


       On August 21, 2009, the DEA conducted a search of Jones’s residence. DEA agents testified

that as they approached the trailer house, they saw Jones go into the garage and throw something,

and then they heard glass break. Tabor later testified that Jones had been on his way to the garage

to return the flask that had been used that night to cook meth. Agents took Jones into custody and

searched the house, where they found items used to manufacture meth on the kitchen table, including

packets of pseudoephedrine and various cooking tools that later tested positive for meth. No flask

for cooking the mixture was found in the house. Officers also found a handgun stuffed in between

the couch cushions. Tabor and the CI were also found in the house and were taken into custody.

The CI was paid $300 after the search.


       Jones was charged with one count of conspiracy to manufacture, possess with intent to

distribute, and distribute 50 grams or more of meth, in violation of 21 U.S.C. § 841(a)(1) and 846;

five counts of possessing with intent to distribute meth, in violation of 21 U.S.C. § 841; one count

of manufacturing meth, in violation of 21 U.S.C. § 841; and one count of possessing a firearm in

furtherance of a drug trafficking crime, namely manufacturing and possessing with intent to

distribute meth, in violation of 18 U.S.C. § 924(c).


       Before trial, Jones filed a motion to suppress the evidence obtained from the search of his

residence and a request for a Franks hearing to determine whether the search warrant was valid. He


                                                 4
No. 12-5137
United States v. Jones

argued that the warrant affidavit excluded essential facts such as the CI’s criminal record, the CI’s

meth addiction, and the officer’s failure to corroborate all allegations regarding the “smurfs.” The

district court held a suppression hearing, allowing oral argument only, and denied the motion to

suppress, finding that Jones did not meet his burden to show that Agent Mundy omitted information

from the warrant affidavit with the intent to mislead the judge and that there was probable cause even

with the omitted information because it did not turn on collateral credibility. The court then rejected

various aspects of each party’s proposed jury instruction and fashioned its own.


        At trial, agents testified to all of the above facts, and the government introduced photos of

meth purchased by the CI and from Jones’s residence as well as transcripts and recordings of the

controlled purchases. Tabor also testified that he and Jones had been cooking meth together for six

to seven months, making 20 to 30 grams of meth “about twice a week.” He described the

manufacturing process, which required pseudoephedrine, and the system the two men used to obtain

pseudoephedrine tablets using “smurfs.” He indicated that the men had hired the CI as their “go-for”

to obtain items needed for the manufacturing process. Once the meth was cooked, Tabor and Jones

would split the meth “fifty-fifty,” after which Tabor would “cut” his meth by diluting it with a

product called MSM 1000. To Tabor’s knowledge, Jones never diluted his portion because Jones

preferred to sell “pure dope.” Tabor also testified that he had seen Jones selling meth while sitting

on the couch next to the place where he kept the firearm, charging $150 per gram, over fifty times.

Jones’s residence has video surveillance and high-frequency radio scanners to monitor police

activity.


                                                  5
No. 12-5137
United States v. Jones

       The jury found Jones guilty on Count 1 for conspiracy but only found him responsible for

between 5 grams and 50 grams of meth. The jury found Jones guilty of Counts 2 through 6 for

distribution and possession with intent to distribute meth. On Count 7, the jury found Jones guilty

only of aiding and abetting the manufacturing of meth. However, the jury found Jones not guilty on

Count 8 for possessing a firearm in furtherance of a drug trafficking crime.


       At the sentencing hearing, Tabor testified that the two men manufactured, on average, 10 to

20 grams of meth twice per week. Assuming Jones manufactured 10 grams of meth just one time

per week, the lowest quantity suggested by Tabor, for 6 months or approximately 24 weeks, the court

determined that it could reliably find that Jones was responsible for 240 grams and set the base

Sentencing Guidelines level accordingly, over Jones’s objection. The court applied a two-level

sentencing enhancement, pursuant to Guidelines section 2D1.1(b)(1), for possession of a firearm in

connection with the drug offenses because of testimony that Jones sold meth while sitting with the

weapon beside him under the couch cushions, even though Jones was acquitted of Count 8.


       The court also responded to Jones’s objection to an Information to Establish Prior Conviction

(the “Information”) that the government had filed under 21 U.S.C. § 851. The Information revealed

that Jones had a 1980 conviction for delivering marijuana, for which he was sentenced to thirty days

in county jail and the remainder of the year on unsupervised probation. The court found that Jones

did not contest the fact of the conviction, but merely that it was “so old,” and that the Information

did not violate due process. With an adjusted offense level of 36 and a Criminal History category



                                                 6
No. 12-5137
United States v. Jones

of II, Jones’s advisory Guidelines range was 210 to 262 months. The court sentenced Jones to 210

months of imprisonment. Jones timely appeals.


                                 II. THE SEARCH WARRANT


       Jones claims that the district court erred by denying his motion for a Franks hearing to

determine whether the search warrant was valid and by denying his motion to suppress evidence

found during the search of Jones’s residence. The standard of review for both questions is the same:

we review the district court’s findings of fact for clear error and questions of law de novo. United

States v. Poulsen, 655 F.3d 492, 503 (6th Cir. 2011). Where the district court has denied the

defendant’s motions, we review the evidence in the light most favorable to the government. United

States v. Long, 464 F.3d 569, 572 (6th Cir. 2006).


A. Entitlement to a Franks Hearing


       Under Franks v. Delaware, 438 U.S. 154, 155-56 (1978), a defendant is sometimes entitled

to a hearing to determine whether the warrant affidavit contains falsehoods that undermine the

finding of probable cause. We refer to such hearings as “Franks hearings.” “[T]o obtain a Franks

hearing, a defendant must make a substantial preliminary showing that a false statement knowingly

and intentionally, or with reckless disregard for the truth, was included by the affiant in the warrant

affidavit and [] the false statement is necessary to the finding of probable cause.” Poulsen, 655 F.3d

at 504 (internal quotation marks omitted). Under this standard, we ask two questions: 1) whether

the affidavit included a falsehood, which is a question of fact, and 2) whether, without the falsehood,

                                                  7
No. 12-5137
United States v. Jones

the magistrate judge would still have had a basis for concluding that there was a fair probability that

evidence of a crime would be found. Id. at 505.


       In regard to the alleged falsehood, Jones argues, as he did below, that omissions from the

affidavit regarding the CI’s credibility and the officer’s corroboration of the CI’s claims made the

warrant improper. In the Sixth Circuit, omissions can be falsehoods under the Franks doctrine, but,

in such cases, the defendant carries a heavier burden. Hale v. Kart, 396 F.3d 721, 726 (6th Cir.

2005) (discussing omissions in a § 1983 action); see also United States v. Abboud, 438 F.3d 554, 574

(6th Cir. 2006) (same in criminal appeal). The defendant must make a “strong preliminary showing”

that the affiant intended to mislead the judge by omitting information from the affidavit.” Hale, 396

F.3d at 726-27 (emphasis added).


       Indicia of an informant’s credibility are certainly important in an affidavit, and the omission

of known information regarding credibility can in some cases be misleading enough to be deemed

a falsehood under Franks. For example, we have held that an affidavit contained falsehoods where

the testifying officer omitted the known fact that independent investigations either failed to

corroborate or undermined an informant’s claims. United States v. West, 520 F.3d 604, 611 (6th Cir.

2008). However, not all omissions regarding credibility rise to that level. For example, we found

no falsehood where an affidavit omitted some information on credibility but included information

on payments to, and the criminal history of, the informants. United States v. Atkin, 107 F.3d 1213,

1217 (6th Cir. 1997). We have established no clear list of what information the affiant must include,

but the general idea is that the “issuing judicial officer [must be] reasonably assured that the

                                                  8
No. 12-5137
United States v. Jones

informant was credible and the information reliable.” See United States v. Williams, 224 F.3d 530,

532 (6th Cir. 2000). For example, in United States v. Fowler, 535 F.3d 408, 414-15 (6th Cir. 2008),

we found sufficient indicia of credibility where the affidavit stated that the testifying officer had

worked with the informant for a period of time and that the officer had independently verified much

of the information provided by the informant, such as names, locations, and other specific details of

criminal activity. And, of course, under Poulsen, the omitted credibility information must have been

material to the finding of probable cause to warrant a Franks hearing. 655 F.3d at 504-05.


        According to Jones, the affidavit here omitted information on the CI’s criminal record of

violent offenses and attempted rape, the CI’s meth addiction, and the fact that the CI was paid for

working with the police. Jones also points to the omission of lab reports showing that the meth the

police acquired from the CI weighed less than the 1 to 2 grams purchased, suggesting that the CI was

ingesting some of the drugs himself, a suspicion that could have been confirmed by Deputy Cessna

at a Franks hearing. The exclusion, he argues, was misleading and prevented the magistrate judge

from evaluating the totality of the circumstances, taking the CI’s credibility into consideration. Jones

also suggests that the affidavit excluded the fact that the officers were unable to corroborate the CI’s

claims that Jones himself used “smurfs” to obtain pseudoephedrine tablets for the meth

manufacturing process, but he does not support this assertion. If the CI’s credibility regarding

allegations of meth manufacturing had been appropriately undermined, he argues, there would have

been no finding of probable cause because the 1 to 2 gram amounts acquired during the controlled

purchases are so small that they suggest sale from Jones’s personal stash rather than from his


                                                   9
No. 12-5137
United States v. Jones

manufacturing operation. Rather than respond to the question of whether the omissions were

intentional or misleading, the district court found that the credibility issues were collateral to the

finding of probable cause, which was based on the five controlled purchases of meth from Jones’s

residence and the fact that the affiant had reviewed audio and video recordings of the purchases.


       Looking at all the facts included in and omitted from the affidavit regarding the CI’s

credibility, we conclude that Jones has not made a strong preliminary showing that Agent Mundy

intentionally misled the magistrate judge or that the judge was not reasonably assured that the

information was credible. Although the affidavit did not include information on the CI’s meth

addiction or criminal history, it contained other information suggesting that the information was

credible. The affidavit said that the CI described the meth manufacturing process he had observed

at Jones’s residence and that Agent Mundy knew these to be correct methods. It also described the

five controlled meth purchases, themselves corroborating the CI’s claims that Jones sold meth from

his residence, and it claimed that audio and video recordings from those purchases at Jones’s

residence corroborated additional information.1 It further explained that officers had confirmed that

nine of the fifteen named “smurfs” had recently purchased significant amounts of pseudoephedrine.

A simple reading of the affidavit suggests that the officers chose to collect their own information

rather than rely on the word of the CI alone and that they had found the CI’s statements to be




       1
          While the affidavit is not specific as to what information the recordings corroborated, the
trial transcript shows that the recordings verified that Jones had other buyers and that he anticipated
more sales in the future.

                                                  10
No. 12-5137
United States v. Jones

credible. The fact that the officers had not yet proven that the “smurfs” bought pseudoephedrine for

Jones is obvious on the face of the affidavit, and it does not undermine the corroboration that exists.


       Nor can we conclude that adding the omitted information would undermine any probable

cause that otherwise existed.2 Knowledge that the CI had a criminal record, was a meth addict, and

possibly ingested some of the meth that he purchased on the government’s dime does not change the

fact that the affidavit included a fair amount of confirmed information on Jones’s drug activity. The

district court did not err in finding that a Franks hearing was not warranted.


       Jones also raises for the first time on appeal the argument that the affidavit contained

affirmative false statements that Agent Mundy expected to find a list of items used to hide large

amounts of money associated with large-scale narcotics trafficking. This allegation is based on

Agent Mundy’s trial testimony that his recent experience suggested that most meth cooks in

Tennessee live “hand-to-mouth,” just barely covering their expenses. Because Jones did not raise

this issue below, he has waived it unless he can show plain error that affected his substantial rights.

See e.g. United States v. Vonner, 516 F.3d 382, 385 (6th Cir. 2008). To the extent that such an error

could have affected his substantial rights, however, Jones has misconstrued the contents of the

affidavit. Agent Mundy explained that he has a significant amount of experience with drug

trafficking, and he included general information on common practices. It is clear from the face of

the affidavit that the list of items that he believed might be found at Jones’s residence was based on



       2
           We address whether probable cause existed in the next section.

                                                  11
No. 12-5137
United States v. Jones

that general knowledge. The fact that many of these items were not found at the residence or that

Agent Mundy’s subsequent experience suggested that meth manufacturers near Jones have slightly

different common practices does not indicate that Agent Mundy’s “expectation” was plainly a

falsehood.


B. Denial of the Motion to Suppress


       1. Probable Cause for Warrant


       Jones sought the suppression of evidence obtained from the search, arguing that the warrant

was not supported by probable cause. We will uphold a magistrate judge’s finding of probable cause

if the affidavit shows that the facts and circumstances are such that a reasonably prudent person

would believe that an offense has been committed and that evidence of the offense will be found at

the specified place. United States v. Trujillo, 376 F.3d 593, 603 (6th Cir. 2004). We expect a

magistrate judge to make a practical, common sense decision based on all facts included in the

affidavit and to look for a “probability,” not a prima facie case, of criminal activity. Id. We only

reverse a magistrate judge’s finding of probable cause if there has been an abuse of discretion.3

United States v. Allen, 211 F.3d 970, 973 (6th Cir. 2000) (en banc).


       Jones’s challenge to the magistrate judge’s finding is that, stripped of the “non-credible”

statements from the CI, the only evidence against him was the fact that the CI made five controlled


       3
       We review a district court’s finding of probable cause de novo. United States v. Frazier,
423 F.3d 526, 531 (6th Cir. 2005).

                                                12
No. 12-5137
United States v. Jones

purchases of meth of 1 to 2 grams each and that this is not enough to support an inference of meth

manufacturing at his residence. Jones misconstrues the criminal activity at issue as well as the

evidence against him. The affidavit alleged both “a continuing series of narcotics violations” and

meth manufacturing at his residence. The evidence in the affidavit included: 1) the fact that the CI

made five controlled purchases, during a three week period, of 1 to 2 grams of meth each from

Jones’s residence, 2) the audio and video recordings that had been reviewed by the affiant,4 3)

statements from the CI that he had witnessed meth manufacturing in Jones’s home and describing

aspects of the process known by Agent Mundy to be accurate methods, and 4) statements by the CI

that Jones had hired fifteen “smurfs” to purchase pseudoephedrine for the manufacturing process,

nine of whom police confirmed were recent purchasers of various amounts of pseudoephedrine. This

is sufficient to support a conclusion that a search of Jones’s residence would produce evidence of

narcotics offenses including meth manufacturing.


       Jones relies on our holding in United States v. Hython, 443 F.3d 480 (6th Cir. 2006), to

suggest that five purchases of meth of 1 to 2 grams each can suggest at most that he sold some meth

from his personal stash. In discussing whether the good faith exception could save a warrant that

was invalid due to stale information, we held in Hython that a single controlled purchase from the

defendant at his residence was not enough to support an inference that the defendant’s residence was

the location of an ongoing drug enterprise. 443 F.3d at 485-87. Even assuming that the controlled


       4
        While the affidavit did not include statements from Jones, Agent Mundy would have heard
Jones tell the CI that he could not sell as much as the CI wanted because Jones had too many other
customers, that he was going to raise his price, and that he would never dilute his meth.

                                                13
No. 12-5137
United States v. Jones

purchases were the only credible evidence in the present affidavit, they do not present the same

limited, out-dated evidence as in Hython. Jones made five sales to the same person, all out of his

residence, while alluding to future purchases and other purchasers. That is exactly the kind of

“ongoing” enterprise that was not evident in Hython. And again, the affidavit listed other

corroborated evidence such as the “smurf” activity. The magistrate judge was reasonable in

expecting that there would be evidence of known and suspected narcotics activity at Jones’s

residence. See also United States v. Williams, 544 F.3d 683, 688 (6th Cir. 2008) (noting that a judge

may infer that a criminal suspect keeps the “instrumentalities and fruits” of the crime at his residence

(internal quotation marks omitted)).


        The government contends that even if there was no probable cause for the warrant, the seized

evidence would still be admissible under the good faith exception in United States v. Leon, 468 U.S.

897, 922 (1984). Because we conclude that probable cause existed, it is not necessary to reach this

argument.


        2. Broadness of Warrant


        Jones also sought suppression on grounds that the search warrant was void as overly broad

because it included a house that had been occupied by his elderly mother until her death two weeks

prior to the search, located on the same property as his trailer. We need not entertain this claim

because even if we were to agree with Jones, the appropriate remedy would be to sever the invalid

portions of the warrant. See United States v. Blakeney, 942 F.2d 1001, 1027 (6th Cir. 1991). The


                                                  14
No. 12-5137
United States v. Jones

DEA agents did not actually search the house of Jones’s mother, so severing that portion of the

warrant would have no effect on this case.


C. Controlled Purchases


        Jones also sought exclusion of the audio and video recordings taken during the controlled

purchases, arguing that his residence was subjected to an unlawful, warrantless search when the CI

entered his home wearing recording devices. The Supreme Court held in Lewis v. United States, 385

U.S. 206, 211 (1966) that it was not an illegal search where an undercover agent entered the

defendant’s home at the defendant’s invitation to purchase narcotics. While admitting that Lewis

is still “good law,” Jones argues that it should be revisited in light of evolving Supreme Court

jurisprudence. Specifically, he points to Kyllo v. United States, 533 U.S. 27, 40 (2001), in which the

Court held that thermal imaging of a residence without a warrant was an unlawful search, and United

States v. Jones, 132 S.Ct. 945, 949, 954 (2012), in which the Court held that installing a GPS unit

on a car without a warrant was an unlawful search. The natural implication of these new cases, he

argues, is that the use of secret recording devices inside a residence without a warrant is also an

illegal search.


        Regardless of any argument to the contrary, so long as Lewis is law, we must follow it. A

plurality of the Supreme Court also has held that no warrant is required where an undercover agent

enters the defendant’s home with consent to purchase narcotics and wears a recording device.

United States v. White, 401 U.S. 745, 751-54 (1971). We have adopted this position. See, e.g.


                                                 15
No. 12-5137
United States v. Jones

United States v. Yang, 281 F.3d 534, 548 (6th Cir. 2002) (extending White to video recordings);

United States v. Lippman, 492 F.2d 314, 318 (6th Cir. 1986). There is no meritorious argument for

us to address here, and we deny this claim.


                    III. THE JURY INSTRUCTION FOR CONSPIRACY


       The indictment described Count 1 as conspiracy to “unlawfully, knowingly, and intentionally

manufacture, possess with intent to distribute, and distribute 50 grams or more of meth[ ].” Over

Jones’s objection, the district court adopted the following jury instruction:


       Count One of the Indictment charges the Defendant with a conspiracy to commit the
       crimes of knowingly: (1) manufacturing; (2) possess[ing] with intent to distribute;
       and/or . . . (3) distributing methamphetamine, in violation of 21 United States Code,
       Section 846. . . .

       For you to find the defendant guilty of a conspiracy charge, the government must
       prove each and every one of the following elements beyond a reasonable doubt:

       1. Two or more persons conspired, or agreed, to commit one or more of the crimes
       alleged in Count One of the indictment. . . .


(emphasis added.)


       Jones argues that the court violated his Fifth Amendment right to an indictment of the Grand

Jury by replacing the conjunctive “and” in the indictment with the disjunctive “and/or” in the jury

instruction. He further argues that the indictment required the government to prove that he conspired

to commit all three underlying crimes, whereas the jury instruction required conviction where he

conspired to commit only one of the underlying crimes. “Because the correctness of jury instructions

                                                 16
No. 12-5137
United States v. Jones

is a question of law, we review them de novo.” Pivnick v. White, Getgey & Meyer, Co., 552 F.3d

479, 486 (6th Cir. 2009) (internal quotation marks omitted).


        This claim completely lacks merit. “[A]n indictment count that alleges in the conjunctive

a number of means of committing a crime can support a conviction if any of the alleged means are

proved.” United States v. Hathaway, 798 F.2d 902, 913 (6th Cir. 1986) (internal quotation marks

omitted). Thus, “an impermissible variance does not occur when, although an indictment charges

several acts in the conjunctive, the district court charges the jury in the disjunctive.” Id.; see also

United States v. Murph, 707 F.2d 895, 896 (6th Cir. 1983) (“It is settled law that an offense may be

charged conjunctively in an indictment where a statute denounces the offense disjunctively.”). We

deny this claim.


         IV. SUFFICIENCY OF THE EVIDENCE TO SUPPORT CONSPIRACY


        Jones next claims that his conviction as to Count 1 should be reversed because the evidence

presented to the jury was not sufficient to support a guilty verdict. When a defendant appeals on the

basis that the evidence was insufficient to support a guilty verdict, our role is to ask “whether, after

viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443

U.S. 307, 319 (1979). We do not insert our own findings of fact; rather we give full credit to the

responsibility of the jury to weigh the evidence, to make credibility determinations, and to draw




                                                  17
No. 12-5137
United States v. Jones

inferences. Id. This presents a heavy burden for the appellant. United States v. Jackson, 473 F.3d

660, 669 (6th Cir. 2007).


       To prove conspiracy under 21 U.S.C. § 846, the government had to prove that two or more

people agreed to violate the underlying drug law and that each person “knew of, intended to join, and

participated in the conspiracy.” United States v. Burns, 298 F.3d 523, 536 (6th Cir. 2002) (internal

quotation marks omitted). The underlying offense under 21 U.S.C. § 841(a)(1) requires that the

defendant knowingly manufactured, possessed with intent to distribute, or distributed a controlled

substance.


       Jones argues that the evidence was not sufficient to prove Count 1 for conspiracy to

distribute, possess with intent to distribute, and manufacture meth because there is no evidence that

he participated in a conspiracy to manufacture meth. At best, he argues, the evidence proves that

Tabor and Jones acted independently because Tabor diluted his meth to 50% purity and sold it at

$150 per gram while Jones did not dilute his meth and sold it at $125 per gram. He also argues that

because he was only convicted of aiding and abetting the manufacturing of meth in Count 7, he

cannot be guilty of conspiracy to manufacture meth.


       Contrary to Jones’s claim, the government presented direct testimony of conspiracy. Tabor

testified that the two men obtained materials and cooked meth together. After the meth was

manufactured, they divided the meth and Tabor would dilute his share. Even if we were to accept

the argument that the two men were independent drug dealers who did not conspire to distribute or


                                                 18
No. 12-5137
United States v. Jones

possess with intent to distribute meth, this would not undermine the inference that the men agreed

to manufacture the meth that they cooked together. Either is sufficient to satisfy the elements of the

crime. See 21 U.S.C. §§ 841(a)(1), 846. Nor does the fact that Jones was only convicted of aiding

and abetting the manufacturing of meth in Count 7 undermine this inference because aiding and

abetting is also a form of “participation.” See Burns, 298 F.3d at 536. Jones cannot meet his burden

to prove that no rational trier of fact could have found the essential elements of conspiracy beyond

a reasonable doubt. We deny this claim.


                             V. SENTENCING CALCULATIONS


       Jones next claims that his sentence is procedurally unreasonable because the district court

miscalculated the Guidelines range, and also that it is substantively unreasonable. See United States

v. Mitchell, 681 F.3d 867, 879-80 (6th Cir. 2012) (noting that a sentence is procedurally

unreasonable where the Guidelines have been misapplied or mis-calculated).


A. Meth Quantity Calculation


       Jones challenges the district court’s decision finding Jones responsible for 240 grams of meth

and setting his base offense level accordingly. Under Section 2D1.1 of the Sentencing Guidelines,

the base offense level for a conviction under 21 U.S.C. § 841(b) is set according to the amount of

drugs involved in the offense. Where the amount of drugs seized does not reflect the scale of the

offense, the district court must “approximate the quantity of the controlled substance.” U.S.

Sentencing Guidelines Manual § 2D1.1 cmt. n.5; United States v. Sandridge, 385 F.3d 1032, 1037

                                                 19
No. 12-5137
United States v. Jones

(6th Cir. 2004). The estimate must be supported by evidence with a “minimal level of reliability

beyond mere allegation,” and the court should err on the side of caution. Sandridge, 385 F.3d at

1037 (internal quotation marks omitted). We review a district court’s calculation of drug quantity

for clear error. Id.


         At the sentencing hearing, the district court again heard testimony from Tabor. Tabor

testified that he and Jones manufactured, on average, 10 to 20 grams of meth twice per week for

approximately six months. Taking a conservative estimate of these amounts, the court calculated

that 10 grams times one time per week times 24 weeks equals 240 grams of meth attributable to

Jones.


         Jones argues that this calculation was erroneous for two reasons. First, he argues that the

amount of drugs attributable to him should have been capped by the jury verdict finding him only

responsible for between 5 grams and 50 grams of meth on the conspiracy count. In United States

v. White, 551 F.3d 381, 386 (6th Cir. 2008) (en banc), we held that a district court may sentence a

defendant based on acquitted conduct because the standard of proof at sentencing is the lower

preponderance of the evidence standard. So long as the sentence falls within the statutory range

prescribed for the jury conviction, as required by United States v. Booker, 543 U.S. 220 (2005), the

sentencing court may take acquitted conduct into account. White, 551 F.3d at 386. The Supreme

Court recently held in Alleyne v. United States that any fact that increases the mandatory minimum

is an element of the crime that must be found by a jury. ___ U.S. ___, 133 S. Ct. 2151, 2155 (2013).

This holding is consistent with White. In Jones’s case, the statutory range is ten years to life

                                                 20
No. 12-5137
United States v. Jones

imprisonment because he has a prior drug felony conviction. 21 U.S.C. § 841(b)(1)(B)(viii). His

210 month sentence fits comfortably within the statutory range. Jones’s argument has no merit.


       Second, Jones argues that even under a preponderance of the evidence standard, 19.2 grams

was the largest quantity of meth that could be attributable to him. His calculation is based on the

amount of manufacturing ingredients found during the search of his residence, which, he argues,

shows that at most 5.4 grams of meth were manufactured that day. Using a purity of 89%, based on

the purity range of drugs purchased by the CI, times four weeks of production, Jones arrives at 19.2

grams.5 According to him, this is a more accurate calculation than one based on Tabor’s testimony

because Tabor at various times estimated as little as 10 grams and as much as 50 grams per session.


       Whether we or anyone else would have used Jones’s proposed calculation is not relevant to

our analysis. The question is whether the district court’s estimate was in clear error, and it was not.

The district court was not obligated to completely ignore Tabor’s testimony, which it found reliable.

It also followed our instructions by estimating on the conservative side, using the lowest number of

estimated weeks of production, the lowest number of sessions per week, and the lowest estimated

amount per session from Tabor’s testimony. We reject this claim.




       5
        It is not entirely clear what evidence Jones has to support only four weeks of production.
However, in the alternative, he argues that at six months of production, he should be responsible for
at most 115.2 grams of meth.

                                                  21
No. 12-5137
United States v. Jones

B. Firearm Enhancement


       Jones next challenges the district court’s decision to apply the Section 2D1.1(b)(1)

enhancement of the Guidelines, adding two levels to his base offense level for possession of a

firearm in connection with the drug offenses. According to the Application Notes, the firearm

enhancement should be applied if a weapon was present during the commission of the crime unless

it was “clearly improbable that the weapon was connected with the offense.” U.S. Sentencing

Guidelines Manual § 2D1.1 cmt. n.11(A). We accept a district court’s factual finding that the

defendant possessed a firearm in connection with a crime unless it was clearly erroneous. United

States v. Davidson, 409 F.3d 304, 310 (6th Cir. 2005).


       Jones argues that he was improperly sentenced based on acquitted conduct because he was

acquitted of Count 8 for possessing a firearm in furtherance of a drug trafficking crime under 18

U.S.C. § 924(c). His initial arguments are based on the same erroneous view of the law as his

previous sentencing claim and have no merit.


       Jones also argues that even though a firearm was found between the couch cushions, it was

improbable that the weapon was used in connection with any drug trafficking crime because the

government did not find that the enhancement applied to Tabor. Jones points to our precedent

holding that possession of a firearm by one member of a conspiracy is also attributable to the other

person in the conspiracy, United States v. Chalkias, 971 F.3d 1206, 1217 (6th Cir. 1992), but he

takes the incorrect inference. All this means is that a firearm attributable to Jones or Tabor could


                                                22
No. 12-5137
United States v. Jones

have also been attributed to the other. It does not mean that the court may not find a firearm

attributable to one member of the conspiracy simply because it did not find it attributable to another

member of the conspiracy. The court had sufficient evidence to support the conclusion that Jones

possessed a firearm in connection with a drug offense and not enough evidence to make that

conclusion “clearly improbable.” We reject this claim as well.


C. Substantive Unreasonableness


       Finally, Jones claims that the district court’s decision to impose a 210 month sentence was

substantively unreasonable. We review substantive unreasonableness claims for an abuse of

discretion. Mitchell, 681 F.3d at 879. A sentence is substantively unreasonable if “the sentencing

court arbitrarily selected the sentence, based the sentence on impermissible factors, failed to consider

pertinent § 3553(a) factors, or gave an unreasonable amount of weight to any pertinent factor.” Id.

at 880. We consider sentences within the Guidelines range to be presumptively reasonable. United

States v. Herrera-Zuniga, 571 F.3d 568, 582 (6th Cir. 2009).


       Jones’s Guidelines range was 210 to 262 months. His 210 months sentence was at the

bottom of that range and is therefore presumed reasonable. Jones nonetheless argues that his 210

month sentence was substantively unreasonable because his co-defendant Tabor only received a 60

month sentence for the same conduct, creating a shocking disparity and making sentence

substantively unreasonable under 18 U.S.C. § 3553(a)(6). As the government points out, however,

there were three major distinctions between Jones and Tabor that justified a sentencing disparity.


                                                  23
No. 12-5137
United States v. Jones

Unlike Jones, Tabor pleaded guilty, Tabor did not receive the firearm enhancement because he is not

the one who kept the revolver, and Tabor cooperated with the government.6 According to the

government, Tabor’s calculated Guidelines range was 121 to 151 months, and he received a

downward departure for his substantial assistance. These are established and justified means for

calculating a sentence, and we have no grounds to conclude that Jones’s sentence was in any way

arbitrary. This claim, too, is denied.


             VI. THE INFORMATION AND SUBSTANTIVE DUE PROCESS


       Jones’s final claim is that it was a violation of his due process rights when the government

filed an Information under 21 U.S.C. § 851, revealing a 29-year-old state conviction for delivering

marijuana that increased his mandatory minimum sentence from 5 years to 10 years. Jones contends

that the result is manifestly unfair. We review constitutional challenges to a sentence de novo.

United States v. Marks, 209 F.3d 577, 583 (6th Cir. 2000).


       Jones presents very little legal support for his position. He cites a district court case from the

Northern District of California in which the court granted a motion to strike an Information because

the government punished the defendant for exercising his legal rights by making him choose between

a guilty plea and an Information filing. United States v. Jones, 2009 WL 2912535, at *4-7 (N.D.

Cal., Sept. 9, 2009). Jones does not allege that the government directly presented him with the same



       6
       While most of Tabor’s record is sealed, we can infer cooperation and lack of firearm
enhancement from Tabor’s testimony and from allegations made by Jones.

                                                  24
No. 12-5137
United States v. Jones

choice, but he argues that it effectively did so because Tabor, who immediately agreed to cooperate,

received much more favorable treatment and was not subject to an Information, thereby avoiding a

mandatory life sentence. He also points to a dissenting opinion in United States v. Graham, 622 F.3d

445, 468-69 (6th Cir. 2010) noting the high social and monetary cost of using a juvenile sentence

to obtain a 20 year statutory minimum for a non-violent drug offense. Finally, he cites a concurring

opinion by our own Judge Merritt sitting by designation in the First Circuit, in which he agrees with

the majority that an Information did not violate due process but expresses frustration over the

continued use of twenty-year or more sentences for non-violent drug offenses. United States v.

Gonzalez-Ramirez, 561 F.3d 22, 31 (1st Cir. 2009) (Merritt, J., concurring). Jones admits that the

Information may have been lawful but argues that it is “simply wrong to apply under the

circumstances here.” Those circumstances, it would seem, are the age of the conviction and the fact

that he only received one year probation for the previous offense.


       Regardless of our personal beliefs as to whether filing the Information here was “simply

wrong,” we cannot conclude that Jones’s due process rights were violated. We have no authority

to modify Jones’s sentence where, as he admits, the government’s actions were legal. See, e.g.,

United States v. Washington, 584 F.3d 693, 700 (6th Cir. 2009) (holding that mandatory minimum

sentences are constitutional). More importantly, Jones was not sentenced pursuant to the applicable

statutory minium but pursuant to the applicable Guidelines range, so it does not appear that the

Information affected his sentence. Accordingly, this claim is denied.




                                                 25
No. 12-5137
United States v. Jones

                                    VII. CONCLUSION


       For all of the reasons explained above, we AFFIRM Jones’s conviction and sentence in all

respects.




                                              26